GUIDUGLI, Judge,
concurring in result only.
I believe the appeal should be dismissed based upon KRS 625.110. KRS 625.110 clearly states that the denial of an involuntary termination of parental rights cannot be appealed. If parental rights are not terminated, then an adoption cannot proceed. In this case, the family court refused to terminate P.L.S.’s parental rights and that simply is the end of the matter. I concur in result only because by affirming the family court’s order, the result is the same as if the appeal had been dismissed based upon KRS 625.110.